19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 1 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 2 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 3 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 4 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 5 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 6 of 7
19-41791-tnap   Doc 6   FILED 09/30/19   ENTERED 09/30/19 16:14:15   Page 7 of 7
